PER CURIAM
Petitioner seeks review of an order of the Psychiatric Security Review Board (PSRB), upon remand to the Board from the Supreme Court, Rios v. PSRB, 325 Or 151, 934 P2d 399 (1997), that continued petitioner’s commitment at a state hospital. See ORS 161.341. We write only to address petitioner’s contention that an Axis I diagnosis of pedophilia or of alcohol abuse cannot constitute a “mental disease or defect” for purposes of ORS 161.341(4), in that those conditions are excluded by ORS 161.295(2)1 We reject that argument for the reasons stated in the en banc lead opinion in Hanson v. PSRB, 156 Or App 198,965 P2d 1051 (1998), rev’d and rent’d on other grounds 331 Or 626, 19 P3d 350 (2001).
Affirmed.

 ORS 161.295(2) provides that:
“[T]he terms ‘mental disease or defect’ do not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct, nor do they include any abnormality constituting solely a personality disorder.”